ERVIN, Judge.
We have carefully reviewed the records and briefs in this case. There is substantial competent evidence to support the lower court’s determination: (1) that appellant Amerada Hess and appellee Jacksonville Electric Authority (JEA) engaged in improper and unlawful negotiations regarding Hess’ bid to supply residual fuel oil, and (2) that Hess’ bid was materially non-conforming to paragraphs 2.13, 3.08 and 3.13 of the JEA bid specifications. Therefore, the lower court’s order is affirmed. However, as noted by appellant the order is capable of misinterpretation that could be highly prejudicial to Hess. We clarify the lower court’s final judgment of August 2,1982, by striking the clause “for the contract period specified” located in the second sentence of the decretal portion of the judgment.
MILLS and WIGGINTON, JJ., concur.